Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the remarks of 04/04/2022, the prior art of record does not teach a cosmetic container including a container body which receives a cosmetic material and has a screw thread formed on an inner circumferential surface thereof with a moving frame having an edge on which a spiral protrusion coupled to the screw thread of the container body is formed so that the moving frame rotatably moves downward along the screw thread; and a discharge part formed in the moving frame to discharge the cosmetic material,
wherein the discharge part is formed of a mesh net having elasticity, and the cosmetic material is discharged through the discharge part as the discharge part is pressed and the moving frame is rotated in proportion to an amount of used cosmetic materials while gradually moving downward of the container body by pressing force applied to the discharge part.
As noted in the remarks of 04/04/2022 Rousselet rotates the discharge plate to place the cosmetic directly on the finger as shown in figure 2 which precludes an elastic mesh and Yukitomo is pressed and not rotated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095. The examiner can normally be reached Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/               Primary Examiner, Art Unit 3754